[Translation] SEMI-ANNUAL REPORT (During the Seventeenth Term) From: November 1, 2010 To: April 30, 2011 AMENDMENT TO SECURITIES REGISTRATION STATEMENT PUTNAM GLOBAL INCOME TRUST Semi-annual Report (During the Seventeenth Term) From: November 1, 2010 To: April 30, 2011 PUTNAM GLOBAL INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: July 29, 2011 Accounting Period: During the 17th Period (From November 1, 2010 to April 30, 2011) Name of the Registrant Fund: PUTNAM GLOBAL INCOME TRUST Name of the Registrant Issuer: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Jonathan S. Horwitz Representative of Trust: Executive Vice President, Treasurer, Principal Executive Officer, and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Park Building of Registrant Agent: 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law - 2 - - ii - Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. - 1 - I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (As of the end of May 2011) Total U.S. Investment Ratio Type of Asset Issue place (Country) Dollars (%) Foreign Government Bonds and Notes Germany United Kingdom Italy Argentina Canada Netherlands Japan Hungary Sweden Switzerland South Korea Brazil Peru Indonesia Ghana Sub-total 30.19% Corporate Bonds and Notes United States Supra-Nation United Kingdom Germany Russia France Australia Sweden Spain Brazil Netherlands South Korea - 2 - Canada Jersey Finland Switzerland Indonesia Portugal Qatar Luxembourg Venezuela Bermuda Mexico Norway Kazakhstan Sub-total 28.55% Mortgage-Backed Securities United States United Kingdom Ireland Sub-total 28.45% U.S. Government Agency Mortgage Obligations United States 15.46% Asset-Backed Securities United States 4.98% Municipal Bonds and Notes United States 0.19% Purchased Options Outstanding United States 0.15% Senior Loans United States 0.08% Short-Term Investments United States 12.01% Cash, Deposit and Other Assets (After deduction of liabilities) -53,788,019 -20.08% Total (Net Asset Value) 100.00% Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. As of May 31, 2011, 56.58%, 9.54% and 33.88% of the total Net Assets of the Fund was invested in securities rated AAA (or its equivalent), AA (or its equivalent) and other securities, respectively. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 80.88 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2011. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the actual aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise - 3 - rounding down when necessary. As a result, in this report, there are cases in which Japanese yen figures for the same information differ from each other. - 4 - (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each month within one year prior to the end of May 2011 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2011 End of June July August September October November December 2011 End of January February March April May (b) Record of Distributions Paid (Class M Shares) Amount of Income Dividend paid per Period Share Return of Capital Dollar Yen Dollar Yen 16th Fiscal Year (11/1/09 - 10/31/10) $ - - Records of distribution paid and Net Asset Value per share from June 2010 to May 2011 are as follows: Net Asset Value Dividend Per Share Ex-dividend Date (dollar) (dollar) June 24, 2010 July 26, 2010 August 24, 2010 September 24, 2010 October 25, 2010 November 23, 2010 December 23, 2010 24-Jan-11 22-Feb-11 24-Mar-11 25-Apr-11 23-May-11 - 5 - (c) Record of Return Rate (Class M Shares) Period Return Rate (*) June 1, 2010-May 31, 2011 15.16% (*) Return Rate (%) {[[Ending NAV*A]]/Beginning NAV]-1}*100 "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on May 31, 2010 and Ending NAV means net asset value per share on May 31, 2011. - 6 - II. RECORD OF SALES AND REPURCHASES (Class M shares) Records of sales and repurchases during one year period up to and including the end of May 2011 and number of outstanding shares of the Fund as of the end of May 2011 are as follows: Number of Shares Number of Shares Number of Sold Repurchased Outstanding Shares Worldwide (In Japan) Note: The numbers of Shares sold, repurchased and outstanding in the parentheses represent those sold, repurchased and outstanding in Japan. III. THE FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached.] - 7 - IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock (as of the end of May 2011) Not applicable. (2) Description of Business and Outline of Operation The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities and the exercise of all rights directly or indirectly pertaining to the Fund’s assets. The Fund has retained Putnam Investment Management LLC., the investment adviser, to render investment advisory services and State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Investor Services, Inc. to act as the Investor Servicing Agent. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited to manage a separate portion of the assets of the Fund. Subject to the supervision of Putnam Investment Management LLC, Putnam Investments Limited is responsible for making investment decisions for the portion of the assets of the Fund that it manages. Putnam Investments Limited provides a full range of international investment advisory services to institutional and retail clients. (3) Miscellaneous There has been, or is, no litigation which had or is expected to have a material effect on the Fund during the six months before the filing of this report. 2. Putnam Investment Management, LLC. (Investment Management Company) (1) Amount of Capital Stock 1. Amount of member’s equity (as of the end of May, 2011 $104,857,985* 2. Record of Amount of Member’s equity (for the latest 5 years): Year Member’s Equity End of 2006 $65,683,062 End of 2007 $116,796,876 End of 2008 $58,526,939 End of 2009 $69,079,977 End of 2010 $82,851,104 *Unaudited - 8 - (2) Description of Business and Outline of Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May 2011, Investment Management Company managed, advised, and/or administered the following 105 funds and fund portfolios (having an aggregate net asset value of over $69.9 billion): (as of the end of May 2011) Country where Funds are Principal Number of Net Asset Value (million established or managed Characteristics Funds dollars) Closed End Bond 5 $2,648.47 U.S.A. Open End Balanced 16 $17,000.36 Open End Bond 35 $26,365.79 Open End Equity 49 $23,950.93 Totals 105 $69,965.55 (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Company’s ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [Translation of Audited Annual Accounts will be attached.] AMENDMENT TO SECURITIES REGISTRATION STATEMENT PUTNAM GLOBAL INCOME TRUST Name of the document filed: Amendment to the Securities Registration Statement To: Director of Kanto Local Finance Bureau Filing Date: July 29, 2011 Name of the Registrant Issuer: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Jonathan S. Horwitz Representative of Trust: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Park Building of Registrant Agent 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Name of the Fund Making Public PUTNAM GLOBAL INCOME TRUST Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of Up to 1,269 million U.S. dollars (approximately Foreign Investment Fund Securities ¥ 102.6 billion) to be Publicly Offered or Sold: Places where a copy of this Amendment to the Securities Registration Statement is available for Public Inspection: Not applicable. Note : The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is ¥ 80.88 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2011. - 1 - I. Reason For Filing This Amendment To the Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on March 31, 2011 due to the fact that the Semi-annual Report was filed on July 29, 2011. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: II-1. Amendments due to filing Semi-annual Report The following items in the SRS are amended to have the same contents as those provided in the following items of the Semi-annual Report: The SRS The Semi-annual Report The way of amendment PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (C) Structure of the Fund: (3) Outline of the Fund IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund 1. Fund d. Amount of Capital Stock (1) Amount of Capital Stock Novation 2. Investment Management 2. Investment Management Company Company d. Amount of Capital Stock: (1) Amount of Capital Stock Novation 5. STATUS OF INVESTMENT I. STATUS OF INVESTMENT FUND FUND (A) Diversification of Investment (1) Diversification of Investment Novation Portfolio Portfolio (C) Results of Past Operations (2) Results of Past Operations Addition (D) Record of Sales and Repurchases II. RECORD OF SALES AND Addition REPURCHASES III. FINANCIAL CONDITIONS OF III. OUTLINE OF THE Addition THE FUND FINANCIAL STATUS OF THE FUND PART III. SPECIAL INFORMATION I. OUTLINE OF THE MANAGEMENT COMPANY 1 Fund IV. OUTLINE OF THE MANAGEMENT COMPANY (A) Outline of the Fund: 1. Fund (1) Amount of Capital Stock (1) Amount of Capital Stock Novation - 2 - (B) Description of Business and (2) Description of Business and Novation Outline of Operation Outline of Operation 2. Investment Management Company (A) Outline of Investment 2. Investment Management Management Company Company (1) Amount of Capital Stock (1) Amount of Capital Stock Novation (B) Description of Business and (2) Description of Business and Novation Outline of Operation Outline of Operation 3 Financial Conditions of the V. OUTLINE OF THE Novation Investment Management Company FINANCIAL STATUS OF THE MANAGEMENT COMPANY 5 Miscellaneous IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Fund 1. Fund (3) Litigation and Other Significant (3) Miscellaneous Addition Events (2) Investment Management Company 2. Investment Management Company (5) Litigation, etc. (3) Miscellaneous Novation The contents of the Semi-annual Report are as follows: [Omitted] II-2. Other amendments PART I. INFORMATION CONCERNING SECURITIES 5. SALES CHARGE: [Before amendment] The “public offering price” means the amount calculated by dividing the Net Asset Value by (1-0.0325) and rounding to three decimal places. - Omitted hereinafter - [After amendment] The “public offering price” means the amount calculated by dividing the Net Asset Value by (1-0.0325) and rounding to two decimal places. - Omitted hereinafter - PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 4. FEES, ETC AND TAX (A) Sales Charge: [Before amendment] The “public offering price” means the amount calculated by dividing the Net Asset Value by (1-0.0325) and rounding to three decimal places. - Omitted hereinafter - - 3 - [After amendment] The “public offering price” means the amount calculated by dividing the Net Asset Value by (1-0.0325) and rounding to two decimal places. - Omitted hereinafter - (C) Management Fee, etc.: (3) Custodian Fee and Charges of the Investor Servicing Agent [Before amendment] - Omitted hereinbefore - Through at least June 30, , investor servicing fees for the Fund will not exceed an annual rate of 0.375% of the Fund’s average assets. - Omitted hereinafter - [After amendment] - Omitted hereinbefore - Through at least June 30, , investor servicing fees for the Fund will not exceed an annual rate of 0.375% of the Fund’s average assets. - Omitted hereinafter - II. MANAGEMENT AND ADMINISTRATION 1. Procedures for Application (Purchases), etc.: b. Sales in Japan [Before amendment] - Omitted hereinbefore - The public offering price means the amount calculated by dividing the net asset value by (1-0.0325) and rounded to three decimal places. - Omitted hereinafter - [After amendment] - Omitted hereinbefore - The public offering price means the amount calculated by dividing the net asset value by (1-0.0325) and rounded to two decimal places. - Omitted hereinafter -
